DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed April 27, 2022 has been entered. Claims 1-19 remain pending in the application.



Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 8) about the objection to drawing, Examiner withdraws the objection to the drawing after the amendment.

Regarding Applicant’s argument (REMARKS page 9) about the objection to specification, Examiner withdraws the objection to the specification after the amendment.

Regarding Applicant’s argument (REMARKS page 9) about the objection to claim 1, Examiner has pointed out the typo “circuit body”. It appears it should be “metal body” because there is no “circuit body” defined. The objection is maintained because appropriate correction is still required. 

Regarding Applicant’s argument (REMARKS pages 9-16) about Claims 1 and 19, Examiner maintains previous rejections because: 1) for the “no proper modification of GUNTON in view of SCHMIDT” on page 10 line 4 and page 14 lines 10-11 from bottom, the motivation is EMI isolation, using metal chambers as housing for electronic circuits can achieve EMI isolation, which is a predictable result, and the prior art SCHMIDT has housing composed of metal (col.2 lines 45-46, housing, composed, metal). 2) for the “a first circuit board on which at least part of a driver and/or at least part of a receiver is arranged” on page 13 lines 6-7, Fig. 3 illustrates all circuitry components. Examiner added col.1 lines 24-25 and col.3 line 37 for further clarifying the feature. 3) for the “a second circuit board on which the antenna structure is arranged” on page 13 line 7, the feature is clearly shown in SCHMIDT.  Examiner added Fig.2 and col.2 line 14 (antenna, opposite, printed board) for further clarifying the feature. 4) for the “one electrical connector for electrically connecting the first and second circuit boards”, the electrical connection of the connector (item 26 in GUNTON Fig.3) is clearly illustrated. 5) for the “this support sheet is a circuit board” on page 13 line 14, GUNTON teaches this in col.3 line 37 (electronic circuit, on support assembly). 6) for the “second printed circuit boards are mounted to opposite sides of a metal body” on page 13 line 5 from bottom, SCHMIDT teaches this feature. Examiner added Fig.1, Fig.2 and col.2 line 14 (antenna, opposite, printed board) for further clarifying this feature. 7) for the “a digital section for generating a pulse or a CW signal and an analog section for amplifying and or modulating and or filtering said signal, and the receiver comprises an analog section for filtering and or demodulating and or amplifying an echo signal as well as a digital section for further signal processing” on pages 13(line 1 from bottom)-14(lines 1-3) and page 15 lines 6-9, Fig.3 shows digital signal processor (item 38) for “further signal processing”, antenna angle encoder (item 28) for “a digital section for generating a pulse or a CW signal”, impulse generator (item 30) is “an analog section for amplifying and or modulating and or filtering said signal”, low-pass filter (item 78) and sampling unit (item 32) is “an analog section for filtering and or demodulating and or amplifying an echo signal”, which are included in previous rejection. 8) for “plate 210 in Fig. 5 is a circuit board” on page 14 line 5, GUNTON teaches that circuitry on support assembly (col.3 line 37) and plate forms support assembly (col.6 lines 25-26). 9) for the “found in GUNTON that arguably suggests the mounting of the first and second circuit boards on opposite sides of the metal body” on page 14 lines 9-10, SCHMIDT teaches this feature (see rejection). 10) for the two circuit boards with respect to metal body on pages 14(lines 1-6 from bottom)-15(lines 1-2), SCHMIDT teaches that antenna is opposite to printed board (Fig.1; Fig.2; col.2 lines 39-41). The EMI isolation, by arranging low power circuit board and antenna on two opposite sides of a metal chamber, will be considered by a person of ordinary skill in the art in the modification of GUNTON incorporating the teachings of Schmidt.

Regarding Applicant’s argument (REMARKS pages 16-18) about rejection of Claim 4, Examiner maintains previous rejections because GUNTON teaches microwave absorber (col.6 line 36), which has the same function and purpose as damping structure in claim 4.  The motivation of doing the substitute is that “conductive foam” is a type of absorptive material, which is commercially available, as recognized by Hayles (col.5 line 5). 

Regarding Applicant’s argument (REMARKS pages 18-21) about rejection of Claims 6-7, Examiner maintains previous rejections because GREGERSEN teaches the application of metal box, which has shield function and is widely used for EMI by designer (col.147 lines 45-46). 


Regarding Applicant’s argument (REMARKS pages 21-23) about rejection of Claims 16-17, Examiner maintains previous rejections because CUNNINGHAM teaches the wheel installation on metal material (Fig.1; col.4 lines 35-40) as well as motivations (providing strength and protection for the internal components and allow the secondary components to be easily added or removed from the vehicle body), which is includes in previous rejections.



Claim Objections
Claims 1 and 19 objected to because of typo: “circuit body” in lines 17 and 19, respectively. It appears it should be “metal body” because there is no “circuit body” defined. For examination purpose, this limitation is being interpreted as “metal body”. Appropriate correction or clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunton et al. (U.S. Patent No. 4967199, hereafter Gunton) in view of Schmidt et al. (U.S. Patent No. 7180440, hereafter Schmidt).
Regarding claim 1, Gunton discloses that a device for the non-destructive probing of a sample (col.1 lines 49, probing radar) by electromagnetic wave reflection (col.1 lines 15-16), said device comprising 
a frame (col.1 line 21, support assembly), 
an antenna structure (col.1 line 13),
a driver electrically connected to said antenna structure for sending a probe signal through said antenna structure [col.1 lines 24-26(drive motor connects antenna), 28(produce data), 33-34(data for emitting)], 
a receiver electrically connected to said antenna structure for receiving an echo signal through said antenna structure {col.3 lines 18-19, 26-29 (sampling unit, received signal, low-pass filter, analogue-to-digital, signal processor); col.5 line 56, sampling unit is a part of receiver}, 
at least a first circuit board, wherein at least part of said driver and/or said receiver is arranged on said first circuit board (col.6 lines 29-30, electronic units; Fig.3, electronic unit include all related circuits for driver and receiver; col.1 lines 24-25, drive motor, on, support assembly; col.3 line 37, circuitry, on, support assembly), 
at least one electrical connector for electrically connecting said first and second circuit boards [Fig.3 items 26(connector), 30 and 34 (driver and receiver circuit board), 60(antenna); col.3 lines 18-19(receiver, antenna), 21-29(connect circuit, microwave cable)],
However, Gunton does not explicitly discloses the antenna circuit board as well as metal body. In the same field of endeavor, Schmidt discloses that 
at least a second circuit board, wherein said antenna structure is arranged on said second circuit board (col.5 lines 1-3, radiation element, sheet; Fig.1; Fig.2; col.2 line 14, antenna, opposite, printed board)
a metal body arranged in said frame having first and second opposite sides (col.2 lines 44-46, housing, metal), 
wherein said first circuit board is mounted to the first side of said metal body and said second circuit board is mounted to the second side of said metal body (col.2 lines 39-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use flat antenna and locate it with electronic circuit board in a same metal housing. Doing so would avoid separate housing arrangement for the electronic circuits and the antennae because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.2 lines 34-35; col.4 lines 7-8).

Regarding claim 2, which depends on claim 1, Gunton does not disclose the metal body. In the same field of endeavor, Schmidt discloses that in the device, said metal body comprises 
a lateral wall circumferentially enclosing an interior space adjacent to said second side, wherein said antenna structure is adjacent to said interior space and in particular wherein the lateral wall extends laterally outside the antenna structure [col.2 lines 47-48, metal shield; col.4 lines 7-8(shield chamber), 34-36 (cavity, antenna), 47-49 (cavity, antenna)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use metal shield chamber and metal housing. Doing so would lower the interference among radiation elements because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.4 lines 7-8).

Regarding claim 3, which depends on claims 1-2, Gunton discloses that the device further comprising 
a damping structure (col.2 lines 63-64)
However, Gunton does not explicitly discloses the damping structure is separated by metal body.  In the same field of endeavor, Schmidt discloses that 
arranged in said interior space and in particular wherein said damping structure is separate from said metal body [col.4 line 48(sub-chamber)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gunton with the teachings of Schmidt to arrange the damping structure in the sub-chamber. Doing so would lower the interference among radiation elements because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.4 lines 7-8).

Regarding claim 5, which depends on claims 1-2, Gunton discloses that in the device, said metal body comprises
a separating wall (col.2 lines 65-66) closing said interior space towards said first side, and in particular wherein said separating wall is closer to said first circuit board than to said second circuit board (col.6 lines 29-30; Fig.5 item 210; closer because circuit board is mounted on plate 210.).

Regarding claim 8, which depends on claim 1, Gunton does not explicitly disclose the detail of antenna structure. In the same field of endeavor, Schmidt discloses that in the device,
said antenna structure comprises a sender antenna and a receiver antenna (co.4 lines 46-47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna structure in Gunton by using separate antennae for sending signals and receiving signals as in the teachings of Schmidt. 

Regarding claim 9, which depends on claims 1 and 8, Gunton does not disclose shield wall. In the same field of endeavor, Schmidt discloses that in the device,
said metal body comprises a shield wall shielding said receiver antenna from said sender antenna, wherein said shield wall ends at said second circuit board [col.4 lines 47-49(chamber), 7-8(shield chamber); col.2 lines 47-48, metal, shield; Fig.1 item 3, cavity end at antenna].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use metal shield chamber to shield antenna elements. Doing so would lower the interference among radiation elements because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.4 lines 7-8).

Regarding claim 10, which depends on claims 1 and 8-9, Gunton does not disclose arrangement of shield wall with respect to the separate wall. In the same field of endeavor, Schmidt discloses that in the device,
said shield wall extends between said second circuit board and said separating wall dividing said interior space into a first chamber backing said sender antenna and a second chamber backing said receiver antenna (Fig.1 item 3, cavity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use metal shield chamber and metal housing. Doing so would lower the interference among radiation elements because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.4 lines 7-8).

Regarding claim 11, which depends on claim 1, Gunton discloses that in the device,
said electrical connector is a rigid rod having a first plug plugged into said first circuit board and/or a second plug plugged into said second circuit board, and in particular wherein said device comprising at least two such electrical connectors [col.5 lines 45-46(plug and socket connectors), 51 (connector 202, another connector)].

Regarding claim 12, which depends on claims 1 and 5, Gunton discloses that in the device,
said separating wall comprises an opening and wherein said connector extends through said opening (col.6 lines 62-63, hole; A person of ordinary skill has good reason within his or her technical grasp to pass rod and cable through the hole).

Regarding claim 13, which depends on claim 1, Gunton discloses that in the device,
said connector is plugged into said first and/or said second circuit board (col.5 lines 45-46, data links)

Regarding claim 14, which depends on claim 1, Gunton discloses that in the device,
said first circuit board is attached to said metal body (col.6 lines 24, 29-30, electronic unit, metal plate)
However, Gunton does not explicitly disclose the connection of antenna board on metal body. In the same field of endeavor, Schmidt discloses that in the device, 
said second circuit board is attached to said metal body [col.5 lines 4-6, radiation elements, metal; col.4 lines 21-22, shield metal layer connects to metal items (13) and (14)]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gunton with the teachings of Schmidt to mount the circuit boards on metal frame. Doing so would provide a support for the circuit board, as recognized by Schmidt (col.2 lines 61-62).

Regarding claim 15, which depends on claim 1, Gunton discloses that in the device,
said metal body is of aluminum (col.6 line 23).
However, Gunton does not disclose a single metal piece. In the same field of endeavor, Schmidt discloses that 
said metal body is a single metal piece (col.2 lines 44-46, one piece, metal housing)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use one piece of metal housing with shield chambers. Doing so would avoid separate housing arrangement for the electronic circuits and the antennae, as recognized by Schmidt (col.2 lines 34-35).


Regarding claim 18, Gunton discloses that a method for probing the structure of concrete comprising using the device of claim 1 (col.1 lines 3-5; intended use)


Regarding claim 19, Gunton discloses that a device for the non-destructive probing of a sample (col.1 lines 49, probing radar) by electromagnetic wave reflection (col.1 lines 15-16), said device comprising 
a frame (col.1 line 21, support assembly), 
an antenna structure (col.1 line 13), 
a driver electrically connected to said antenna structure, wherein said driver includes a digital section for generating a pulse or a CW signal and an analog section for amplifying and/or modulating and/or filtering said signal [col.1 lines 24-26(drive motor connects antenna), 28(produce data), 33-34(data for emitting); Fig.3], 
a receiver electrically connected to said antenna structure, wherein said receiver comprises an analog section for filtering and/or demodulating and/or amplifying an echo signal as well as a digital section for further signal processing {col.3 lines 18-19, 26-29 (sampling unit, received signal, low-pass filter, analogue-to-digital, signal processor); col.5 line 56, sampling unit is a part of receiver; Fig.3}, 
at least a first circuit board, wherein at least said analog section of said driver and/or said receiver is arranged on said first circuit board (col.6 lines 29-30, electronic units; Fig.3, electronic unit include all related circuits for driver and receiver; col.1 lines 24-25, drive motor, on, support assembly; col.3 line 37, circuitry, on, support assembly), 
at Least one electrical connector for electrically connecting said first and second circuit boards [Fig.3 items 26(connector), 30 and 34 (driver and receiver circuit board), 60(antenna); col.3 lines 18-19(receiver, antenna), 21-29(connect circuit, microwave cable)], 
However, Gunton does not explicitly discloses the antenna circuit board as well as metal body. In the same field of endeavor, Schmidt discloses that 
at least a second circuit board, wherein said antenna structure is arranged on said second circuit board (col.5 lines 1-3, radiation element, sheet; Fig.1; Fig.2; col.2 line 14, antenna, opposite, printed board), 
a metal body arranged in said frame having first and second opposite sides (col.2 lines 44-46, housing, metal), 
wherein said first circuit board is mounted to the first side of said metal body and said second circuit board is mounted to the second side of said circuit body (col.2 lines 39-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunton to incorporate the teachings of Schmidt to use flat antenna and locate it with electronic circuit board in a same metal housing. Doing so would avoid separate housing arrangement for the electronic circuits and the antennae because metal housing with shield chamber can against electromagnetic radiation, as recognized by Schmidt (col.2 lines 34-35; col.4 lines 7-8).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gunton and Schmidt, as applied to claims 1-3, further in view of Hayles, Jr. et al. (U.S. Patent No. 7196655, hereafter Hayles).
Regarding claim 4, which depends on claims 1-3, Gunton and Schmidt do not disclose the material of the damping structure. In the same field of endeavor, Hayles discloses that in the device,
said damping structure comprises a conductive foam (col.5 lines 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute damping structure in the combination of Gunton and Schmidt by conductive foam in the teachings of Hayles. Doing so would use a commercially available absorptive material to achieve absorbing radio frequency, as recognized by Hayles (col.5 lines 3-5).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gunton and Schmidt, as applied to claims 1-2 and 5, further in view of Gregersen et al. (U.S. Patent No. 6657577, hereafter Gregersen).
Regarding claim 6, which depends on claims 1-2 and 5, Gunton and Schmidt do not explicitly disclose the shield for the electronic circuit board. In the same field of endeavor, Gregersen discloses that in the device, 
said metal body comprises a shielding structure extending between said separating wall and said first circuit board and forming several mutually shielded chambers between said separating wall and said first circuit board (col.147 lines 26-27, 45-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gunton and Schmidt with the known method of Gregersen to shield electronic components on the electronic circuit board because operating at radio frequency range will have interference among electronic components and shielding electronic components on circuit board is what designer must do.

Regarding claim 7, which depends on claims 1-2 and 5-6, Gunton and Schmidt do not explicitly disclose the shield for the electronic circuit board. In the same field of endeavor, Gregersen discloses that in the device, 
circuitry of the driver and circuitry of the receiver are backed by different ones of said shielded chambers (col.147 lines 26-27, 45-46, for receiver; A person of ordinary skill has good reason within his or her technical grasp to arrange driver circuit to a separate shield chamber.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gunton and Schmidt with the known method of Gregersen to shield electronic components on the electronic circuit board because operating at radio frequency range will have interference among electronic components and shielding electronic components on circuit board is what designer must do.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gunton and Schmidt, as applied to claims 1-2, further in view of Cunningham (U.S. Patent No. 8474161, hereafter Cunningham).
Regarding claim 16, which depends on claim 1, Gunton and Schmidt do not disclose the wheels are mounted to the metal body.  In the same field of endeavor, Cunningham discloses that in the device, said device further comprises 
a set of wheels for rolling it along said sample (intended use), wherein said wheels are mounted to said metal body (Fig.1; col.4 lines 35-36)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the frame in the combination of Gunton and Schmidt by metal materials as in the teachings of Cunningham. Doing so would provide strength and protection for the internal components, as recognized by Cunningham (col.4 lines 36-37).

Regarding claim 17, which depends on claims 1-2, Gunton and Schmidt do not disclose the wheel holders. In the same field of endeavor, Cunningham discloses that in the device,
said metal body comprises wheel holders for holding said wheels and a base plate at its second side and extending between said lateral wall and said wheel holders and in particular wherein said second circuit board is arranged in an opening of said base plate (Fig.1; col.4 lines 35-40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the frame in the combination of Gunton and Schmidt by the frame as in the teachings of Cunningham. Doing so would provide strength and protection for the internal components and allow the secondary components to be easily added or removed from the vehicle body, as recognized by Cunningham (col.4 lines 37-40).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648